Citation Nr: 1243071	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-35 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for disability of the neck and left shoulder.

3.  Entitlement to service connection for removal of the gall bladder.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1976 to December 1979, and from November 1990 to July 1991, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  He also served in the Army National Guard of Alabama.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision in which the RO denied service connection for a seizure disorder, disability of the neck and left shoulder, removal of the gall bladder, bilateral knee disability, and disability of the left ankle, and also denied petitions to reopen claims for service connection for posttraumatic stress disorder (PTSD), anxiety with depression, lumbar strain, tinea pedis (claimed as fungus of the feet), and a left leg condition.  In January 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In October 2010, the Board reopened the Veteran's claim for service connection for PTSD, denied it on the merits, and denied the request to reopen his claims for service connection for anxiety with depression, a back disorder, fungus of the feet, and a left leg disorder.  The Veteran's claims for service connection for a seizure disorder, disability of the neck and left shoulder, removal of the gall bladder, bilateral knee disability, and disability of the left ankle were remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

After taking further action, the AMC, in a December 2011 rating decision, granted service connection for disability of the left ankle, representing a full grant of the benefit sought with respect to that disability.  The AMC otherwise continued to deny the remaining claims on appeal (as reflected in a December 2011 supplemental SOC (SSOC)) and returned those matters to the Board for further appellate consideration.

The Board's decision addressing the claim for service connection for a seizure disorder is set forth below.  The claims for service connection for a bilateral knee disability, removal of the gall bladder, and disability of the neck and left shoulder are addressed in the remand following the order; those matters are again being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran failed to report for a special neurological examination in May 2011, without good cause.

3.  The competent evidence of record does not establish that the Veteran has a current, diagnosed or identifiable underlying malady or condition of the neurological system, to include a seizure disorder.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a seizure disorder, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the September 2005 letter.  

Post rating March 2006 and October 2010 letters provided the Veteran with further information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of those letters, and opportunity for the Veteran to respond, the December 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private medical treatment records, and the reports of July 1980, November 1982, June 1994, March 1995, March 2005, December 2006, and May 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record on this claim, prior to appellate consideration, is required.

The Board notes that, in the October 2010 remand, the Board instructed that an "appropriate specialist" examine the Veteran in connection with his claim for service connection for a seizure disorder.  The Board advised the Veteran that failure to report for a scheduled VA examination, without good cause, could have adverse consequences for his claim.

The record shows that the Veteran was scheduled for a special neurological examination, and failed to report.  Although he has been informed of his failure to report (by way of the December 2011 SSOC), and of the provisions of 38 C.F.R. § 3.655, he has not provided good cause for his failure to report for the examination, nor has he asked that the examination be rescheduled.

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street, and if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Under the circumstances, the Board finds that the requirements of the remand have been satisfied as they pertain to this particular claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also acknowledges that it is remanding other of the Veteran's claims, in part, to obtain medical records from the Social Security Administration (SSA) and VA hospital records pertaining to a reported gall bladder surgery in 1981.  There is no suggestion on the current record that any of this evidence is in any way relevant to the Veteran's claim for service connection for a seizure disorder.  Thus, to defer adjudication of this matter would serve no useful purpose.  Indeed, it would serve only to further delay the adjudication of the claim, with no possibility of additional benefit flowing to the Veteran, and, is thus, unnecessary in connection with the claim herein decided.  and is, thus, unnecessary.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

The Veteran contends that he is entitled to service connection for a seizure disorder.  He asserts that his service records show that he was treated for a possible seizure during in July 1979, during his first period of active duty.

After a full review of the record, including service records, reports of post-service medical treatment, and statements made by the Veteran and on his behalf, the Board finds that service connection for a seizure disorder is not warranted.

The Veteran's service treatment records show that he presented for treatment after fainting in June 1979, after duty.  It was noted that, at the time he fainted, he had had a continuous headache for one day.  He reported that, at the time of the episode, he had been standing, could not get his breath, and passed out, hitting his head on the floor.  He indicated that he was unconscious for approximately two minutes.

On examination, the Veteran's chest was noted to be clear.  He had tenderness on the left side of his head with no discoloration, swelling, or bump noted.  He had a flat affect and moved slowly.  There was no hematoma of the head, and X-rays of the skull were negative.  He admitted "hassles" from his unit, and complained of headaches.  The diagnostic assessment was situational depression and head trauma.

A little more than a week later, in July 1979, the Veteran was treated in an emergency room after fainting a second time.  It was noted that he had been in a hot, stuffy room, that he became dizzy and diaphoretic, and that he passed out.  On examination, he was found to be in no acute distress.  His chest was clear, and an electrocardiogram was noted to be within normal limits.  The diagnostic assessment was vasovagal syncope.

On follow-up treatment the next day, the Veteran complained of headaches to the left side of his forehead.  It appears that the clinical assessment was that he had tension and/or posttraumatic headaches.  Although the record is somewhat difficult to decipher, it appears that the possibility of a seizure disorder was also entertained.  He was sent for a neurological consultation.

During the neurological consultation, the Veteran reported increased pressure at work for two and a half months.  He complained of headaches two weeks earlier, with steady, bifrontal/temporal pain, and a recent history of loss of consciousness for probably 20 to 30 seconds.

On neurological examination, it was noted that the Veteran exhibited an increased latency in speech and slow movement.  He was otherwise alert, oriented, and in no acute distress. He had normal bulk, tone, and strength, from a motor standpoint, and his gait was normal.  The clinical impression was the Veteran had headaches that were probably related to muscle contraction and stress, and that he had a brief alteration of consciousness that was probably vasovagal syncope.  Further testing, to include laboratory work and an electroencephalogram (EEG), was planned; however, the Veteran failed to keep his appointment for laboratory work.

In October 1979, the Veteran reported that he was still having some headaches and dizziness.  He indicated that the headaches occurred one to two times per week, and that he had dizziness only with prolonged standing; never with sitting or lying down.  It was noted that he was under some stress with increased headaches with frequent neck stiffness and soreness. On examination, it was noted that he had a non-specific posterior neck tenderness.  Neurologically, he was unremarkable except for a flat affect.  The diagnostic assessment was that he had muscle tension headache.

Later that month, the Veteran presented for treatment with complaints of dizziness, general malaise, and nose bleed.  On examination, his fundi were normal, and Romberg was negative.  It was noted that he was fit for duty.

Shortly thereafter, the Veteran returned to the clinic with complaints of general malaise.  On examination, it was noted that there were no symptoms of illness, that his lungs were clear, and that his ears, nose, and throat were within normal limits.  It was recommended that he be returned to duty.

The Veteran waived his active duty separation examination; thus, one was not performed.

Post-service, on VA examination in July 1980, the Veteran reported that he suffered a head injury in June 1979, when he fainted and fell.  He indicated that he had another episode two weeks later.  He complained of frontal headaches, and said that he got dizzy spells once in a while when standing up, particularly in the summer months.

On examination, it was noted that there was no neurological deficit.  X-rays of the skull were normal, as was a brain scan and EEG.  No neurological diagnosis was rendered.

When the Veteran was examined for enlistment in the Army National Guard in July 1981, he denied any history of dizziness or fainting spells, head injury, frequent or severe headache, and periods of unconsciousness.  On examination, no neurological abnormalities were identified.

In May 1982, the Veteran was treated at Selma Medical Center for complaints of chest pain.  He reported that he had been doing some fairly heavy lifting at work; that he developed a left anterior chest pain that radiated into his left arm, with some numbness and tingling; and that he became extremely weak and had some perspiration on his face, but no profuse diaphoresis.  He also reported that he had had some type of syncopal episode during service.  Chest X-rays, electrocardiogram, and EEG were all noted to be normal.  At discharge, he was asymptomatic.  The final diagnosis was chest wall pain, musculoskeletal, with a secondary diagnosis of history of syncopal episode, etiology undetermined.

On VA examination in November 1982, the Veteran complained of occasional headaches, but denied dizziness and diplopia.  Neurological evaluation was noted to be normal.

On periodic retention examination for the Army National Guard in September 1985, the Veteran was found to be normal from a neurologic standpoint.

In November 1987, the Veteran presented for treatment with complaints of dizziness with fainting spells.  He indicated that it had happened two weeks ago, and that he also experienced weakness in his left side.  It was noted that past studies, including a brain scan, had been reported normal.  The diagnostic assessment was that he had dizziness.

An April 1989 VA treatment record reflects the Veteran report that he had been feeling lightheaded for the past week.  He indicated that he had soreness in both eyes, a cold, and that he was being treated for high blood pressure.  No examination was conducted.

On periodic retention examination for the Army National Guard in January 1990, the Veteran denied problems with dizziness or fainting spells, frequent or severe headache, and periods of unconsciousness.  Neurologically, he was found to be normal.

On examination for redeployment with the Army National Guard in June 1991, the Veteran reported a history of head injury and sinusitis, but denied current difficulties with dizziness or fainting episodes, frequent or severe headache, and periods of unconsciousness.  Neurologically, he was found to be normal.

A June 1991 VA treatment record reflects the Veteran's report that he had been having headaches at intervals of one month.  The diagnostic assessment was that he had sinusitis.

On VA Persian Gulf Examination in June 1994, the Veteran complained of frequent headaches beginning after his return from the Persian Gulf.  He also complained of intermittent blurred vision, but denied current difficulties with seizures, syncope, and loss of consciousness.  Neurological examination was noted to be normal, except for decreased Achilles reflexes, bilaterally.  In August 1994, he was diagnosed with chronic sinusitis and questionable migraine.

On VA examination in March 1995, the Veteran complained of recurrent shortness of breath, chest pain, and headache.  He indicated that it first began while he was serving in the Persian Gulf, and described himself as feeling near syncopal.  On examination, his nervous system was found to be normal, as was his pulmonary functioning.  The diagnostic assessment was that he had recurrent headaches.

An October 2001 treatment record reflects that the Veteran reported a history of "light[head]edness" intermittently for more than 10 years.  The diagnostic assessment was that he had syncopy.

On VA examination for evaluation of duodenal ulcer in March 2005, it was noted that the Veteran had a history of syncope, and that he reported problems with lightheadedness.  It was also noted that he had a history of increasing headaches.  On examination, it was noted that the Veteran had been wheeled into the room for the examination; that the nurse had reported that the Veteran had had a "dizzy episode" prior to being evaluated; and that the Veteran's symptoms subsided somewhat throughout the examination.

On VA general medical examination in December 2006, the Veteran reported having dizziness of unknown cause.

A March 2010 VA treatment record reflects the Veteran's complaint of dizziness.  He reported that he had felt dizzy at the top of a staircase at home, that he had fallen down 15 stairs, and that he had a headache, as well as pain in his neck and low back.  The diagnostic assessment was headache and neck and low back pain status post fall.

In October 2010, the Board remanded the Veteran's claim for service connection for a seizure disorder for additional development, to include an opinion as to whether the Veteran currently had an identifiable neurological disorder, to include a seizure disorder, and, if so, whether it was at least as likely as not associated with service.

On VA examination in May 2011, it was noted that the Veteran was claiming service connection for a seizure disorder.  The Veteran reported that, after "several" in-service syncopal episodes, he had been told that he was having seizures.  He denied any current treatment, loss of bowel or bladder function, and any tonic/clonic activity.  

On examination, no neurological abnormalities were found.  A CT scan of the head was interpreted to reveal no acute intracranial findings or evidence for intracranial mass lesion; mild cerebellar vermian volume loss; and no CT evidence for remote traumatic injury to the contents of the intracranial compartment, or to the calvarium.  The Veteran did not report for a special neurological examination.  The diagnostic assessment was that there was "[i]nsufficient medical evidence for [a] diagnosis."

At the outset, the Board notes that the Veteran is claiming service connection for a diagnosed neurological disability (i.e., a seizure disorder).  Moreover, he is claiming that the disability had its onset in 1979, during his first period of active duty.  Accordingly, provisions of the law pertaining to service connection for qualifying chronic disability having its onset during or subsequent to service in the Southwest Asia theater of operations during the Persian Gulf War are not implicated.  See 38 U.S.C.A. § 1117.

As indicated above, while the Veteran is seeking service connection for a seizure disorder, and has complained of various there is no competent medical evidence that the Veteran currently has, or at any point pertinent to this appeal has had, a seizure disorder.  Nor is there any competent evidence that he currently has, or at any point pertinent to this appeal has had, any other diagnosed or identifiable underlying malady or condition of the neurological system.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Despite the Veteran's complaints, the competent evidence of record does not reflect such a diagnosis.  Moreover, neither the Veteran nor his representative has presented or identified any competent evidence reflecting a current diagnosis of neurological disability. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has a current diagnosed or identifiable underlying malady or condition of the neurological system, to include a seizure disorder, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim for service connection for a seizure disorder must be denied, because the first essential criterion for service connection-evidence of a current disability-has not been met.

As discussed above, the RO afforded the Veteran an opportunity for a special neurological examination, and he failed to report.  The Board again emphasizes that the duty to assist is not a one-way street.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992).  Hence, while the attempted examination may have yielded competent evidence and opinion favorable to the Veteran's claim, on these facts, the Board has no alternative but to consider the claim on the basis of the current record.  38 C.F.R. § 3.655.  As indicated, the medical evidence currently of record does not support a finding that the Veteran has the disability for which service connection is sought. 

Moreover, as for any direct assertions by the Veteran and/or his representative that the Veteran has a current neurological disability, to include a seizure disorder, such assertions provide no basis for allowance of the claim.  The matter of a diagnosis of neurological disability is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than laypersons without appropriate training and expertise, neither is competent to render a diagnosis on such matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a seizure disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a seizure disorder is denied.


REMAND

Unfortunately, the Board finds that further action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the October 2010 remand was not fully completed as to the claims remaining on appeal.

In the October 2010 remand, the Board instructed the RO/AMC, among other things, to arrange for the Veteran to undergo VA examination(s) for purposes of obtaining opinions as to whether it was at least as likely as not (i.e., there was a 50 percent or greater probability) that the Veteran had disabilities of his knees, neck and left shoulder that were associated with service, and whether it was at least as likely as not that removal of his gall bladder was associated with service, or was proximately due to, or aggravated by, service-connected ulcer disease.  A complete rationale for the opinions was to be provided.

A review of the record reveals that the AMC arranged for the examination and opinions, as requested.  In a May 2011 report, a VA examiner opined, in pertinent part, that the Veteran's left shoulder was normal, and that he had bilateral degenerative joint disease of the knees that was unlikely related to service.  The examiner also entered a diagnostic assessment of cholecystectomy (i.e., surgical removal of the gall bladder).  In support of the opinion with respect to the knees, the examiner noted, in part, that "knee examinations [were] reported as negative while in [the] military."

Significantly, however, the evidence of record does not support the premise that the Veteran's knee examinations were all reported as negative during service.  To the contrary, a VA treatment record dated in June 1991 (during the Veteran's second period of active duty) contains a finding of slight lateral laxity of the right knee, together with a diagnostic assessment of bilateral knee pain.

In addition, the examiner's findings and conclusions with respect to the left shoulder appear to contain some internal inconsistencies.  As noted, the examiner concluded in the diagnostic portion of her report that the Veteran's shoulder was normal.  However, the objective examination findings appear to reflect limitation of motion of the shoulder, as well as conclusions to the effect that the Veteran's shoulder complaints limit his usual daily activities; some to a "severe" degree.  It is not entirely clear from the report of the examination whether it is the examiner's opinion that the left shoulder joint is normal, and that the reported pain and functional limitation is referred from another part of the body (for example, the Veteran's cervical spine, which is shown to be affected by degenerative changes and stenosis), or if there is, in fact, disability of the left shoulder separate and apart from any such referred pain and functional limitation.

The examiner's conclusions with respect to removal of the gall bladder are likewise not entirely clear.  As noted, the diagnostic portion of the report contains an assessment of cholecystectomy.  In the narrative portion of the report, however, the examiner seemed to suggest that the Veteran had not had his gall bladder removed.  The examiner noted that the Veteran "was not able to express [the] exact type of surgery" he had; that the Veteran indicated that the surgical scar was initially to the upper right quadrant of the abdomen, but that the scar had since "moved" down to the area of the groin; and that there was "no documentation in [the claims] file to support cholecystectomy."

Accordingly, the RO should return the record on appeal to the May 2011 examiner for a supplemental report.  If the examiner who provided the April 2012 opinion is unavailable, the RO should arrange for another appropriate VA examiner to provide the necessary information.

Prior to arranging for clarification of the May 2011 VA medical opinions, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

The Veteran has reported having undergone some sort of surgery (variously reported as hernia, "intestinal," ulcer, or gall bladder surgery) at the VA Medical Center (VAMC) in Birmingham, Alabama in 1981.  The RO has made multiple efforts to obtain records of hospitalization associated with the reported surgery, to include in July 2002 and August 2004; to no avail.  However, it is not entirely clear that reasonable efforts to obtain the records have been exhausted.  It does not appear, for example, that the RO has asked the VAMC to search archived records; and no formal finding relating to the unavailability of the records has been entered.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should make further efforts to obtain records of hospitalization associated with the reported 1981 surgery from the above-noted facility, to include a request that the VAMC search archived records, if appropriate.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  If the records sought cannot be obtained, a formal finding of unavailability should be made.

The RO should also obtain other Federal records.  During the May 2011 VA examination, the Veteran reported that he "had to go on disability" as a result of impairments associated with his cervical spine.  Although the Veteran did not specify what sort of "disability" he was receiving, the claims file contains January 2002 correspondence from the Disability Determination Service indicating that the Veteran had applied for disability benefits under the Social Security Act.

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the possible existence of relevant SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  As indicated, the RO's adjudication of the claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should make further efforts to obtain records of hospitalization associated with the Veteran's reported surgery (variously reported as hernia, "intestinal," ulcer, or gall bladder surgery) at the Birmingham VAMC in 1981, to include a request that the VAMC search archived records, if appropriate.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  If the records sought cannot be obtained, a formal finding of unavailability should be made.

2.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received have been associated with the claims file, the RO should forward the entire record on appeal, to include a complete copy of this REMAND, to the May 2011 VA examiner for a supplemental report addressing each of the following:

Left Shoulder:  The examiner should clarify her opinion as to whether the Veteran has a disability of the left shoulder joint, inasmuch as she concluded in the diagnostic portion of her May 2011 report that the Veteran's shoulder was normal, but reported objective findings appearing to reflect limitation of motion of the shoulder, as well as conclusions to the effect that the Veteran's shoulder complaints limit his usual daily activities; some to a "severe" degree.  

Specifically, the examiner should clarify whether the left shoulder joint is normal, and that the reported pain and functional limitation is referred from another part of the body (for example, the Veteran's cervical spine, which is shown to be affected by degenerative changes and stenosis), or whether there is, in fact, disability of the left shoulder separate and apart from any such referred pain and functional limitation.

Knees:  The examiner should comment on the extent to which, if any, a VA treatment record dated in June 1991 (during the Veteran's second period of active duty)-containing a finding of slight lateral laxity of the right knee, together with a diagnostic assessment of bilateral knee pain-impacts on her prior opinion to the effect that it is unlikely that the degenerative joint disease of the Veteran's knees is attributable to service.

Removal of Gall Bladder:  If the expanded record does not contain definitive evidence as to whether the Veteran underwent surgery to remove his gall bladder, the examiner should offer an opinion as to whether it is at least as likely as not ((i.e., there is a 50 percent or greater probability) that the Veteran has had his gall bladder removed.  In so doing, the examiner should discuss, among other things, whether the Veteran has a surgical scar in a location consistent with past gall bladder surgery.

If it is the examiner's conclusion that it is at least as likely as not that the Veteran has had his gall bladder removed, the examiner should also offer an opinion as to whether it is at least as likely as not that the condition leading to removal of his gall bladder was incurred in or aggravated by service.  In so doing, the physician should comment on the significance, if any, of the Veteran's assertion that removal of his gall bladder was caused or aggravated by service-connected ulcer disease.

Neck:  If the expanded record contains additional information bearing on the etiology of the Veteran's cervical spine disorder, the examiner should comment on the extent to which, if any, such evidence impacts on her prior opinion to the effect that it is unlikely that the degenerative joint disease of the Veteran's cervical spine is attributable to service.

The entire record on appeal, to include a complete copy of the REMAND, must be made available to the examiner, and the addendum report should include discussion of all relevant documented history and assertions.

If the examiner who provided the May 2011 opinions is unavailable, the RO should arrange for another appropriate VA examiner to provide the necessary information.  If a new examination is deemed necessary, one should be conducted.

The examiner should set forth all conclusions, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claims) and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


